DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	With respect to claim 44, it is not clear wherein the specification describing the step of: “providing an electrical pathway between the semiconductor device and the microprocessor to facilitate electrical communication therebetween”.
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   It is not clear what steps are involved in the limitation of “providing an electrical pathway between the semiconductor device and the microprocessor to facilitate electrical communication therebetween”.  The specification doesn’t provide how to perform this limitation.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,852,851, claims 1-8 of U.S. Patent No. 9,761,457, claims 1-8 of U.S. Patent No. 10/096,483, claims 1-4 of U.S. Patent No. 10/607,844. Although the claims at issue are not identical, they are not they describe similar steps of etching a layer having steps of providing sacrificial mask and spacers to create a mask.  Even though the claims of patents ‘851, ‘457, ‘483, ‘844 don’t describe groups comprising fives spaces and at least three spacers of the group are used as a pattern .  However, the same steps described by those patents that form different spacers on the layer to be etched would also provide groups of spacers comprising five spacers and at least three spacers of the group is used as a pattern since there would be thousands of features or spacers are formed on the substrate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 41, 44-51 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Tseng (US 6,429,123).
With respect to claims 41, 46 (30, 35 Tseng describes a method comprising: providing a layer to be etched 12; forming/depositing a spacer material such as layer 30 over the layer 12; etching the layer 30 to from group of spacers 24, 32, 34 comprising five spacers aligned next to each other; etching layer 12 using at least three of the spacers of the group as a pattern (fig. 7-10).  Since there are thousands of spacers are formed on the substrate.  Any of those five spacers would provide claimed groups of spacers comprising five spacers.  Also the spacers are used as mask pattern to etch layer 12, this would also provide claimed at least 3 of the spacers of the group is used a mask pattern for the etching.
 	With respect to claim 44, Tseng’s teaches of providing the semiconductor device for ultra large scale integrated circuits having million devices and connections and the devices having electric currents being controlled for electric comminutions (col. 1, lines 14-50).  This would inherently include devices having microprocessor with the electrical pathway to the semiconductor devices.
 	With respect to claim 45, the spacers of the group have coplanar surfaces overlying the layer to be etched (fig. 8).
 	With respect to claims 47 and 48, the method further includes depositing a first material 16 or 20 on the layer 12 and a conformal layer 22 on the first material 16 or 20 (fig. 1, 2) and removing the first material 20 and a portion of the layer 22 to form set of pillars 24 (fig. 3, 4).
 	With respect to claim 49, the method further includes depositing a second conformal layer 26 on the pillars 24 that forms at least two groups of three spacers (fig. 5).

 	With respect to claim 51, the method further includes etching one or more of the group such as top portions of layer 30 and portions 28 to form the three spacers and two anti-spacers including portions 34, 24, and 32 (fig. 8, 9). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42, 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng as applied to claim 30 above.
 	With respect to claims 42 and 43, Tseng doesn’t describes forming a portion of the spacer material from photoresist material or multilayer resist.  However, he shows that photoresist material is known and used as etching during the process (col. 4, lines 1-5).  Therefore, in the absent of unexpected results, using known techniques without changes in their respective functions, in this case using photoresist material to make up .
Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. 
 	With respect to applicant’s remark that Tseng doesn’t describe the spacers being next to one another as claimed.  Please see fig 8 where there are groups of 5 spacers, from features 34, 28 and 32, that are aligned next to one another and fig. 9 and 10 shows that at least 3 of the groups of 5 spacers are used to etch the underlayer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



7/1/2021